ATTORNEY GENERAL OF TEXAS
                                     GREG      ABBOTT




                                          July 22, 2009



David L. Lakey, M.D.                             Opinion No. GA-0729
Commissioner
Texas Department of State Health Services        Re: Authority of the Department of State Health
Post Office Box 149347                           Services to enforce state asbestos regulations
Austin, Texas 78714-9347                         against municipalities (RQ-0775-GA)

Dear Commissioner Lakey:

        You ask the following questions regarding the authority of the Texas Department of State
Health Services (the "DSHS") to enforce certain provisions ofthe Texas Asbestos Health Protection
Act (the "TAHPA"), chapter 1954 of the Texas Occupations Code, against municipalities:

           1. Does the scope of the term "person" in the TAHPA sections 1954.351
              and 1954.401 encompass any person not licensed or registered under
              TAHP A that appears to have violated, is violating, or is threatening to
              violate the TAHPA or a rule adopted or an order issued under the
              TAHPA?

           2. Is the scope of the term "person" in the TAHPA sections 1954.351 and
              1954.401 consistent with the meaning of "person" in the Code
              Construction Act, such that it encompasses municipalities violating the
              TAHPA section 1954.259?

           3. If a municipality requires permits for renovation or demolition of public
              or commercial buildings and issues a permit without requiring the
              applicant to provide evidence acceptable to the municipality that an
              asbestos survey of all parts of the building affected by the planned
              renovation or demolition has been completed by a person licensed under
              the TAHPA to perform the survey, or without requiring a certification as
              provided by section 1954.259(b)(2), may DSHS pursue enforcement
              action against that municipality as provided in the TAHPA?

           4. Is DSHS authorized to pursue enforcement action against municipalities
              to collect administrative penalties from them?
David L. Lakey, M.D. - Page 2                       (GA-0729)



             5. If DSHS is not authorized to pursue enforcement action against
                municipalities, may the Attorney General or any other entity enforce the
                TAHPA section 1954.259?1

        Your questions relate to Occupations Code sections 1954.351, 1954.401, and 1954.259.
Request Letter at 5-6. Section 1954.351 provides that "[t]he commissioner may impose an
administrative penalty on a person who violates this chapter or a rule adopted or order issued under
this chapter." TEx. Occ. CODE ANN. § 1954.351 (Vernon 2004) (emphasis added). Section
1954.401 provides, in relevant part, that

                 (a) The commissioner may request the attorney general or the
                 district, county, or city attorney having jurisdiction to bring a civil
                 suit for injunctive relief, the assessment and recovery of a civil
                 penalty, or both, against a person who:

                      (1) appears to have violated, is violating, or is threatening to
                 violate this chapter or a rule adopted or order issued under this
                 chapter ....

Id. § 1954.401(a)(1) (emphasis added); see also Request Letter at 3-4 (clarifying that your concern
relates to section 1954.401(a)(1)). Section 1954.259(b) provides:

                 (b) A municipality that requires a person to obtain a permit before
                 renovating or demolishing a public or commercial building may not
                 issue the permit unless the applicant provides:

                      (1) evidence acceptable· to the municipality that an asbestos
                 survey, as required by this chapter, of all parts ofthe building affected
                 by the planned renovation or demolition has been completed by a
                 person licensed under this chapter to perform a survey; or

                      (2) a certification from a licensed engineer or registered
                 architect, stating that:

                            (A) the engineer or architect has reviewed the material
                 safety data sheets for the materials used, ... and any asbestos surveys
                 of the building previously conducted in accordance with this chapter;
                 and




        ISee Request Letter at 5-6 (available at http://www.texasattorneygeneral.gov);   TEX.   OCC.   CODE   ANN. §§
1954.001-.402 (Vernon 2004).
David L. Lakey, M.D. - Page 3                           (GA-0729)



                             (B) in the engineer's or architect's professional opinion,
                   all parts of the building affected by the planned renovation or
                   demolition do not contain asbestos.

TEx. Occ. CODE ANN. § 1954.259(b) (Vernon 2004); see also id §§ 1954.002(11) (defining "public
building"), 1954.259(a) (defining "permit").

         We first address your questions regarding the scope of the term "person" in chapter 1954.
Prior to its codification, the TAHP A defined the term person to include a governmental subdivision.
See Act of May 24, 1991, 72d Leg., R.S., ch. 610, § 1, sec. 2(10)(B), 1991 Tex. Gen. Laws 2218,
2219. When the TAHP A was codified in 2001, the Act's definition ofthe term person was omitted
with a revisor's note indicating that the definition was omitted because it was "substantively
identical to the definition provided by Section 311.005(2), Government Code (Code Construction
Act)." TEX. OCC. CODE ANN. § 1954.002, revisor's note 2 (Vernon Supp. 2008). The Code
Construction Act applies to the Occupations Code and expressly includes a governmental
subdivision within its definition of the term person. See TEx. GOy'T CODE ANN. § 311.005(2)
(Vernon 2005); TEX. OCC. CODE ANN. § 1.002 (Vernon 2004) ("Chapter 311, Government Code
(Code Construction Act), applies to the construction of each provision in this code except as
otherwise expressly provided by this code. "). Considering both the source law and the codified law,
it is evident that the term person in chapter 1954 includes a governmental subdivision such as a
municipality. See City a/Midlothian v. Black, 271 S.W.3d 791, 796-98 (Tex. App.-Waco 2008,
no pet.) (equating "governmental subdivision" with a municipality). Moreover, we find nothing in
chapter 1954 that limits the applicability of sections 1954.351 or 1954.401 (a)(1)-the enforcement
provisions about which you ask-to only a person licensed or registered under chapter 1954. 2
CompareTEx.Occ.CODEANN. §§ 1954.351, .401(a)(I) (Vemon2004),with, e.g., id §1954.402(a)
(providing expressly that it is applicable to a license holder).

         Section 1954.259(b) prohibits a municipality that requires permits for the renovation or
demolition of a public or commercial building from issuing such permits unless the municipality
receives either evidence acceptable to the municipality that a qualifying asbestos survey has been
conducted or certain asbestos-related certifications. See id § 1954.259(b); TEX. GOy'T CODE ANN.
§ 311.016(5) (Vernon 2005) ("'May not' imposes a prohibition and is synonymous with 'shall
not. "'). If a municipality that is subject to section 1954.259(b) were to issue a permit without
obtaining the required evidence or certifications it would violate section 1954.259(b). Sections
1954.351 and 1954.40 1(a)(1) authorize enforcement actions against a person, which term includes
a municipality, when the person violates the statute. TEX. Occ. CODE ANN. §§ 1954.351, .401 (a)(1)
(Vernon 2004). Therefore, we find that the plain language of the statute supports the conclusion that
the DSHS commissioner may impose an administrative penalty, and upon the request of the DSHS


         2We note that the provision you are concerned about enforcing-section 1954.259(b)-utilizes both the tenn
"municipality" and "person," arguably suggesting that a municipality is to be treated differently than other persons under
section 1954.259(b). Because a municipality is just one of the various entities encompassed within the tenn person, we
conclude that the tenn municipality is used in section 1954.259(b) for the purpose of clearly identifying the entity to
which the section 1954.259(b) mandate applies.
David L. Lakey, M.D. - Page 4                           (GA-0729)



commissioner, the attorney general, or the appropriate district, county or city attorney may pursue
enforcement actions against a municipality for failure to comply with section 1954.259(b).
However, we caution that while this conclusion addresses the literal questions you ask, it does not
address an issue fundamental to the ability to pursue an enforcement action against a
municipality-whether chapter 1954 operates to waive a municipality's governmental immunity.

        Governmental immunity consists of immunity from suit and immunity from liability. See
Tooke v. City o/Mexia, 197 S.W.3d 325,332 (Tex. 2006) (explaining immunity from liability bars
the enforcement. of a judgment against a governmental entity and immunity from suit bars a suit
against the entity). Your last three questions are phrased in terms of the ability to pursue
enforcement actions against a municipality. Request Letter at 5-6. Thus, we understand those
questions to relate to a municipality's immunity from suit, which works to bar an action unless
consent to suit can be established. See Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692,695
(Tex. 2003) (explaining consent to suit is usually found in a constitutional provision or legislative
enactment). Our discussion of immunity is limited accordingly.

        "Political subdivisions in Texas have long enjoyed immunity from suit when performing
governmental functions[,],,3 though it was only recently held that municipalities enjoy immunity
from suit as to the State itself. City o/Galveston v. State, 217 S.W.3d 466,469,473 (Tex. 2007).
There is a "presumption in favor of immunity." Id. at 469. Any waiver of immunity must be clear
and unambiguous. See TEx. GOy'TCODEANN. § 311.034 (Vernon Supp. 2008) ("[A] statute shall
not be construed as a waiver of sovereign immunity unless the waiver is effected by clear and
unambiguous language."); City o/Galveston, 217 S.W.3d at 469. The fact that the term person under
chapter 1954 includes a municipality does not, alone, constitute a clear and unambiguous waiver.
See TEX. GOy'T CODE ANN. 311.034 (Vernon Supp. 2008) ("use of 'person,' as defined by Section
311.005 to include governmental entities, does not indicate legislative intent to waive sovereign
immunity unless the context of the statute indicates no other reasonable construction"); see also, e. g.,
City oj Midlothian, 271 S.W.3d at 796-98 (concluding that incorporation of the definition of person
from the Code Construction Act did not waive governmental immunity).

        The Texas Supreme Court has identified four factors to consider in determining whether
immunity from suit is waived by "necessary implication" when a statute, like the one here, does not
explicitly waive immunity.4 Taylor, 106 S.W.3d at 697-98. First, courts consider whether the



         3When a municipality acts in furtherance of purely governmental matters for the interest of the public at large,
the municipality performs a governmental function that is afforded governmental inununity. See Tooke, 197 S.W.3d at
343. The relevance ofthe distinction between a governmental and proprietary function outside of the tort context is not
altogether clear. See id; Tex. Att'y Gen. Op. No. JC-0114 (1999) at 3. That being said, we assume for purposes of this
opinion that a municipality is engaged in a governmental function when it issues a permit but does not comply with the
requirements of section 1954.259(b)(2). Cj, e.g., Trevino & Gonzalez Co. v. R.F. Muller Co., 949 S.W.2d 39, 42 (Tex.
App.-San Antonio 1997, no pet.) (explaining that the granting or denial of a building permit is a governmental
function).

        4See Taylor, 106 S.W.3d at 696-98 (setting out examples of statutory language that leave a court with little or
no doubt as to the Legislature's intent to waive inununity).
David L. Lakey, M.D. - Page 5                  (GA-0729)



statute waives immunity beyond doubt. ld. at 697. For instance, courts have found waiver when the
statute "would be meaningless unless immunity were waived." ld. Second, courts resolve any
ambiguities in a statute in favor of retaining immunity. ld Third, in determining whether a statute
waives immunity from suit, courts consider whether the statute at issue requires that the
governmental entity "be joined in a lawsuit for which immunity would otherwise attach" indicating
that "the Legislature has intentionally waived the state's sovereign immunity." ld. at 697-98.
Fourth, courts consider whether the statute includes measures that provide objective limitations on
a governmental unit's potential liability because when waiving immunity, the Legislature often
adopts measures to protect public resources from judgment creditors. ld. at 698.

         Application of the four factors to chapter 1954 suggests that governmental immunity is
retained. First, the enforcement provisions of chapter 1954 apply to private parties, so they have
both meaning and purpose if governmental immunity is retained. Cf id at 700 (examining whether
section 321.003, Health and Safety Code, was viable and achieved its objective even if suit against
a governmental entity was barred). Moreover, the Legislature has expressly provided means, other
than suit, by which compliance with section 1954.259(b) may be achieved. See TEx. OCC. CODE
ANN. § 1954.062 (authorizing the DSHS to develop, distribute, and deliver education and
informational materials regarding asbestos). Second, incorporation of the definition of "person"
from the Code Construction Act creates an ambiguity because chapter 1954 does not explicitly waive
immunity as to a municipality. Cf City ofMidlothian, 271 S.W.3d at 798 ("[T]he incorporation of
section 311.005 of the Government Code into the Water Code creates an ambiguity."). That
ambiguity is to be construed in a manner that retains immunity. Cf Taylor, 106 S.W.3d at 701
(explaining that incorporation of the section 571.003, Health and Safety Code, definition of "mental
health facilities" "sewed ambiguity" into section 321.003, Health and Safety Code). Third, nothing
in the TAHP A requires a municipality be joined in a lawsuit for a violation arising out of a person's
failure to conduct an asbestos survey prior to renovating or demolishing a public or commercial
building. See, e.g., TEx. Occ. CODE ANN. §§ 1954.259(b), .351, .401 (Vernon 2004). Finally,
although the administrative and civil penalty provisions under the TAHPA are capped at "$10,000
a day for each violation," there are no objective limitations specifically aimed at and designed to
protect the public treasury. ld. §§ 1954.352(a), .401(b). Thus, we think it unlikely a court would
find that including a municipality in the definition of person constitutes a clear and unambiguous
waiver of immunity from suit for a violation of section 1954.259(b). To the extent that a
municipality enjoys immunity from suit, an enforcement action is barred.

        While governmental immunity may bar the pursuit of certain enforcement actions authorized
by sections 1954.351 and 1954.401(a)(1), it may not foreclose others. See, e.g., City oj El Paso v.
Heinrich, 284 S.W.3d 366,368-69 (Tex. 2009) ("We conclude that while governmental immunity
generally bars suits for retrospective monetary relief, it does not preclude prospective injunctive
remedies in official-capacity suits against government actors who violate statutory or constitutional
provisions."); Anderson v. City oj McKinney, 236 S.W.3d 481,482 (Tex. App.-Dallas 2007, no
pet.).
David L. Lakey, M.D. - Page 6               (GA-0729)



                                     SUMMARY

                      The term "person" in the Texas Asbestos Health Protection
              Act, chapter 1954 of the Occupations Code, includes a municipality.
              However, we think it unlikely that a court would conclude the
              inclusion of a municipality in the definition of person constitutes a
              clear and unambiguous waiver of immunity from suit for a violation
              of section 1954.259(b). Even if governmental immunity is retained,
              it does not mean that every enforcement action about which you ask
              is necessarily barred.

                                            Very truly yours,




ANDREW WEBER
First Assistant Attorney General

JONATHAN K. FRELS
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Christy Drake-Adams
Assistant Attorney General, Opinion Committee